Citation Nr: 0607488	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  02-09 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for asbestos lung disease.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1958, with several periods of time lost during this period.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied an application to reopen a 
claim for service connection for asbestos lung disease as a 
result of asbestos exposure.  In December 2002, the Board 
reopened and remanded the claim.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for 
adjudication of the claim has been obtained.

2.  The veteran served with the United States Navy from July 
1955 to July 1958, with several periods of time lost during 
this period, and he states that he served in the engine room 
and as a fireman during that service.

3.  The veteran underwent a left upper lobe lobectomy in 1976 
and a right thoracotomy with wedge resection of the right 
upper lobe lesion in 1981.

4.  The veteran's post-service respiratory and pulmonary 
conditions were manifested years after service and are not 
related to the veteran's service or to any incident therein, 
including any asbestos exposure; they have been related 
primarily to tuberculosis and tobacco abuse, and a thorough 
VA examination has specifically found no evidence of any 
asbestos-related disease.


CONCLUSION OF LAW

Asbestos lung disease was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005); Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI,  7.21 (Jan. 31, 
1997); VBA Adjudication Procedure Manual M21-1 Manual Rewrite 
(M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 
and Section H, Topic 29 (Dec. 13, 2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2005 and March 
2005; a December 2000 rating decision; a statement of the 
case in March 2002; and a supplemental statement of the case 
in August 2005.  The Board also sent correspondence in March 
2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, available, relevant 
evidence.  VA has also provided two examinations of the 
veteran.  VA has satisfied both the notice and duty to assist 
provisions of the law.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  In addition, service connection may be 
presumed for certain chronic diseases, psychoses, that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich, supra; Brammer, supra.  The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure, as published in Department 
of Veterans Benefits Circular 21-88-8 (May 11, 1988) (DVB 
Circular).  The DVB Circular was subsequently rescinded but 
its basic guidelines were published in the Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 
(M21-1), Part VI,  7.21 (Jan. 31, 1997) and have since been 
revised again in a rewritten version of M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

The Court held in Ashford v. Brown, 10 Vet. App. 120, 124-125 
(1997), that the Board must follow development procedures 
applicable specifically to asbestos-related claims.  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.  

The guidelines state that asbestos particles have a tendency 
to break easily into tiny dust particles that can float in 
the air, stick to clothes, and may be inhaled or swallowed.  
The guidelines state that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  They note that persons with asbestos 
exposure have an increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal, and urogenital cancer, 
and that the risk of developing bronchial cancer is increased 
in current cigarette smokers who had asbestos exposure.  

The guidelines note that occupations involving asbestos 
exposure include mining and milling, shipyard and insulation 
work, demolition of old buildings, construction, manufacture 
and servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
etc.  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
During World War II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed to asbestos 
since it was used extensively in military ship construction.  
Many of these people have only recently come to medical 
attention because the latent period varies from 10 to 45 or 
more years between first exposure and development of the 
disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease). 

The guidelines also state that the clinical diagnosis of 
asbestosis requires a history of asbestos exposure and 
radiographic evidence of parenchymal lung disease and signs 
and symptoms such as dyspnea on exertion, end-respiratory 
rales over the lower lobes, compensatory emphysema, clubbing 
of the fingers at late stages, and pulmonary function 
impairment and cor pulmonale that can be demonstrated by 
instrumental methods.  In reviewing claims for service 
connection, it must be determined whether or not military 
records demonstrate asbestos exposure in service; it should 
be determined whether or not there was asbestos exposure pre-
service and post-service; and it should be determined if 
there is a relationship between asbestos exposure and the 
claimed disease.  

The pertinent parts of the guidelines on service connection 
in asbestos-related cases are not substantive rules, and 
there is no presumption that a veteran was exposed to 
asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-2000, 65 Fed. Reg. 33422 (2000).

There is no evidence or suggestion that the veteran had 
respiratory or pulmonary problems during his active service 
with the Navy.  However, the veteran has an extensive history 
of post-service respiratory and pulmonary problems.

While living in Detroit, Michigan, in 1976, the veteran was 
treated for breathing difficulties.  He was admitted to the 
Detroit General Hospital in September 1976 with increasing 
pleuritic pain on the left side for about the past year.  On 
admission, it was noted that he had had similar pains eight 
years ago and that an X-ray at that time had revealed a lung 
lesion.  The veteran stated that in 1967, he had been seen 
for chest pains after picking up his child and had been told 
of having a mass; however, no work-up had been accomplished a 
that time.  An X-ray in 1976 showed a granulomatous lesion in 
the left upper lobe basal segment with cavitation.  However, 
no fibrotic changes were present; the X-ray report favored an 
inflammatory lung process with probable fungal origin as the 
etiology, but cancer could not yet be excluded.  He underwent 
exploratory thoracotomy and left upper lobe lobectomy.  The 
pathological specimen diagnoses were nodular, caseating, 
granulomatous inflammation of the left lung and nodular 
silicosis of the left lung.
 
According to a February 1977 consultation, the veteran had 
had shortness of breath for about eight years.

A September 1981 pulmonary function test was revealed 
moderate obstructive defect consistent with bronchitis, as 
well as a restrictive component that was possibly due to 
previous pulmonary resection and/or early fibrosis.  A 
surgical pathology report of a specimen from the right lung 
lesion revealed focal mild to moderate interstitial fibrous 
and mild non-specific chronic inflammation, fibrous 
connective tissue and skeletal muscle from the chest wall.  

The veteran was admitted for a lung biopsy in November 1981, 
with Anthony J. Murgo, M.D., as the attending doctor.  The 
veteran underwent a right thoracotomy with wedge resection of 
the right upper lobe lesion.  The doctor noted that the 
veteran had undergone the left lower lobectomy because of 
subsequent pathologic findings of nodular silicosis with 
granulomatous infection.  Another hospitalization 
consultation report noted that the veteran had been told that 
the disease for which he underwent surgery in Detroit had 
been due to silicosis; the veteran stated that he was unaware 
of any history of exposure to sandblasting or silica in other 
forms, but that he had a history of roofing in the past and 
tearing down four old homes.  The examining doctor (Larry 
Edwards, M.D.) concluded that the veteran had probably been 
exposed to asbestos in the past; the doctor added that he had 
a history of waking up in sand after an alcoholic bout.  The 
record includes the operative report and the surgical 
pathology report.  

Dr. Murgo wrote in December 1981 that he had been treating 
the veteran for a pulmonary nodule.  He noted that pulmonary 
testing had been consistent with a restrictive defect and 
compatible with fibrosis or interstitial lung disease.  
However, after the veteran underwent a right upper wedge 
resection, the pathology of the surgically removed nodule 
showed a granuloma, and the veteran was started on anti-
tuberculosis antibiotic therapy.  The final discharge 
diagnosis was reactivation tuberculosis with right upper lobe 
granuloma.    

A doctor with the Tulsa City Council Health Department's 
division of Tuberculosis Control confirmed that the veteran 
had been found to have tuberculosis in his right lung in 1981 
and that he had undergone a wedge resection of the upper lobe 
for the identified lesion.  

Additional VA and non-VA records from the 1980s and 1990s 
document respiratory problems such as shortness of breath 
with diagnoses of COPD and restrictive and obstructive lung 
disease.  

According to a January 1983 non-VA pulmonary consultation, 
the veteran reported that his respiratory difficulties had 
started in 1970 or 1971.  On surgery in 1976, he had been 
found to have a caseating granuloma when the left lower lobe 
had been resected.  The doctor noted that there had been some 
mention of silicosis of the left lung, but he specifically 
clarified that this had not been well documented.  He also 
noted that a nodule removed with right thoracotomy and wedge 
resection in 1981 had been a caseating granuloma with 
evidence of tuberculosis.  The impressions were pulmonary 
tuberculosis, under therapy; status post bilateral 
thoracotomy for pulmonary nodules, with a question of 
tuberculosis on both occasions; and restrictive ventilatory 
defect secondary to pulmonary tuberculosis, pleural disease, 
and thoracotomies.  

A May 1997 non-VA summary of the veteran's active problems 
listed a history of asbestosis with left lower lung 
lobectomy.  A September 1987 chest X-ray showed bilateral 
interstitial changes and post-surgical changes.   

The diagnoses on VA examination in June 1994 were a history 
of nodular silicosis, a history of reactivation tuberculosis 
of the right upper lobe, and COPD.  On a request for 
pulmonary function testing in June 1994, it was noted that 
the veteran had spent three years in the engine room and as a 
fireman during service and that he had had lung surgery on 
the left lower lobe in 1977 due to "stone dust."

An August 1994 VA examination noted that a biopsy at Detroit 
General Hospital had revealed silicosis dust.  The examiner 
noted that the veteran had worked as a painter once, but he 
denied exposure to asbestos.  Diagnoses were status post 
partial pneumonectomies and a history of silicosis, 
tuberculosis, and tobacco abuse.

A December 1998 VA X-ray revealed diffuse interstitial 
infiltrate that was probably idiopathic fibrosis; however, 
other types of abnormalities (such as parabronchial 
infiltrate or lymphangitic involvement) could not be 
excluded; further testing was recommended.  The impression on 
general care in January 1999 was COPD with diffuse pulmonary 
fibrosis. 

A February 1999 VA chest X-ray showed bilateral diffuse 
infiltrates.  On pulmonary consultation in March 1999, the 
veteran stated that he had been exposed to asbestos in 
service and that he had undergone a left lower lobe lobectomy 
in 1977 for asbestos at a non-VA hospital in Detroit, 
Michigan.  His history also included having undergone a right 
thoracotomy with a right upper lobe wedge resection in 1990 
at a non-VA facility in Tulsa, Oklahoma, that produced a 
positive result for tuberculosis.  The impressions were 
history of asbestos exposure, left lower lobe resection for 
asbestos, right upper lobe wedge resection for tuberculosis, 
and mild to moderate COPD.

A May 1999 VA CT scan showed surgical changes versus 
calcifications and/or scarring in the right upper lobe 
posteriorly, diffuse and bilateral pleural-based 
calcifications and small pleural effusions that were greater 
on the left.  On an ensuing May 1999 VA pulmonary clinic 
evaluation, the examining VA doctor related the veteran's 
account that he had had a nodule removed from the left lower 
lobe in 1976 and that the nodule had been found to be due to 
asbestos exposure.  The doctor noted that he had been unable 
to view the CT scan, but that he had read the CT scan report.  
The impression were restrictive and obstructive ventilatory 
defects with severe reduction in perfusion capacity.  The 
doctor opined that the veteran had both pulmonary fibrosis 
that was probably related to asbestos exposure and COPD with 
a severe reduction in diffusing capacity.

On treatment in August 2000, a non-VA doctor, Gary L. 
Templeton, M.D., rendered an impression of a combination of 
restrictive and obstructive lung disease on spirometry.  He 
suspected that the veteran had COPD and asbestos lung 
disease.  Significantly, however, he relied on a past medical 
history of asbestos lung disease, status post left lower lobe 
surgery in 1977, and a history of asbestos exposure during 
service.  In November 2000, the doctor's impressions included 
a history of tuberculosis and possible pulmonary nodule 
versus pleural plaque; the doctor did not believe that it was 
a pleural plaque because the lesion moved on an expiratory VA 
film.  He also diagnosed severe restrictive lung disease with 
interstitial changes on chest X-ray and a history of asbestos 
exposure in the Navy; he noted that a lung biopsy had 
reportedly been consistent with asbestosis exposure.  The 
veteran and his representative have often cited to Dr. 
Templeton's in support of the claim.

A January 2001 VA CT scan showed development of patchy 
bibasilar infiltrates, left greater than right.  

Non-VA medical records from 2002 to 2005 reflect treatment or 
various conditions, including COPD and pulmonary edema.  
Records from the St. John's Clinic from 2003 and 2004 reflect 
findings of basilar interstitial lung disease.  In June 2004, 
he had an increase in left basal reticular pattern 
representing either progression of scarring or mild 
pneumonitis.  On hospitalization in December 2004 and January 
2005 for an acute myocardial infarction, several treatment 
records listed a diagnosis of a history of partial lobectomy 
secondary to asbestos-related lung disease.

This evidence supports the veteran's claim in that some of 
the evidence attributes the veteran's pulmonary and 
respiratory problems to in-service asbestos exposure. 

But there is also significant contrary evidence.  

The veteran underwent VA respiratory examination by a nurse 
practitioner in March 2002.  The diagnoses were severe 
obstructive pulmonary disease, nicotine addiction, currently 
smoking; obstructive and restrictive lung disease, as shown 
on pulmonary function tests since 1981; a history of 
tuberculosis with treatment; and silicosis per previous 
biopsy reports without any evidence of known exposure in his 
work history.  The examiner stated that no biopsy findings at 
present were consistent with a diagnosis of asbestosis.  But 
this examination was conducted before VA had obtained the 
majority of the relevant VA and non-VA medical records.  
Thus, the Board does not find this examination very 
probative.

Also of note is an October 1997 examination in connection 
with an Social Security Administration claim by the veteran.  
The examining doctor indicated that the veteran was status 
post left lower lobectomy and right upper lobectomy for 
pneumoconiosis and tuberculosis.  The doctor did not mention 
any asbestos-related reason for the left lung surgery; he 
also stated that the veteran had superimposed COPD from 
chronic tobacco abuse.  

However, the most probative of the evidence is the thorough 
and extensive VA pulmonary examination from April 2005.  The 
examining VA doctor reviewed the veteran's pulmonary medical 
history including his reported history of asbestos exposure 
during service.  Pulmonary function studies showed severe 
obstructive ventilatory defect, paradoxical response to 
bronchodilators, mild reduction, air-trapping, and severe 
diffusion defect.  The diagnoses on examination were 
granulomatous lung disease, bilateral upper lung zone 
disease, that was secondary to tuberculosis with open lung 
biopsy and status-post left upper lobe resection; chronic 
obstructive lung disease that was secondary to smoking 
history with chronic bronchitis and emphysema; a history of 
probable asbestos exposure in the boiler room on his ships 
during service; restrictive and obstructive lung disease that 
was secondary to his two lung surgeries, resections, and 
decortication as well as underlying COPD; and chronic 
respiratory failure and dyspnea that were secondary to all 
the above diagnoses except for the history of possible 
asbestos exposure.  

The examining VA doctor noted that a CT scan did not show 
interstitial lung disease.  On an earlier draft of the 
examination report, the doctor also noted that there was no 
mention of interstitial lung disease related to asbestos on 
any of his surgical specimens; one small area of nodular 
silicosis had been only an incidental finding and not a 
finding noted throughout the lung biopsies.  He also noted 
that the severe diffusion defect was secondary to the 
restrictive and obstructive lung disease, but that he could 
not rule out underlying pulmonary vascular disease secondary 
to his COPD or, less likely, small chronic thromboemboli.  
The doctor concluded that the veteran's present condition was 
not caused by or a result of asbestos exposure.  The doctor 
also commented that the veteran's present pulmonary status 
was due to his underlying chronic obstructive lung disease 
that was secondary to his cigarette exposure and due to the 
previous resectional surgery secondary to granulomatous lung 
disease (tuberculosis).  On the earlier draft of the 
examination report, the doctor cited the medical literature 
reviewed.  

The doctor also specifically addressed the veteran's left 
upper lobe resection from 1976 and the right upper lobe 
resection from 1981.  On review of the pathology specimens 
from those operations, the doctor found that there was 
nothing to suggest any asbestos fibers or any fibrosis 
relevant to asbestos exposure.  

Despite the numerous medical records, the April 2005 VA 
examination is very thorough and has addressed all of the 
previous medical evidence.  The examiner's conclusion in 
April 2005 is based on a clear and extensive recitation and 
discussion of the various surgical, pathological, and other 
diagnostic reports from the veteran's medical records, 
including especially the reports from the 1977 and 1981 lung 
surgeries.  The examiner discussed the medical bases for his 
conclusion that the veteran's respiratory and pulmonary 
problems were not related to any asbestos exposure.  The 
examiner's conclusion is specific; he even addressed the 
incidental nature of earlier findings of nodular silicosis 
and set forth non-asbestos-related etiologies for the 
veteran's post-service respiratory and pulmonary problems.  

In light of the April 2005 VA examination, the Board need not 
address the subissues of the veteran's exposure to asbestos 
in service or VA's development of the case in accordance with 
the procedural guidelines in M21-1 or M21-1 MR.  A remand 
would serve no useful purpose, since the April 2005 VA 
examination has definitively found no evidence of asbestos-
related lung disease.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to legal requirements 
does not dictate unquestioning, blind adherence in face of 
overwhelming evidence in support of result in a particular 
case; such adherence unnecessarily imposes more burdens on VA 
with no benefit to veteran).

In sum, the weight of the credible evidence demonstrates that 
the veteran did not develop asbestos lung disease as a result 
of his active service.  Although the veteran seeks 
application of the "benefit-of-the-doubt" rule under 
38 U.S.C.A. § 5107(b) (West 2002), in this case, the most 
probative evidence (the thorough and specific April 2005 VA 
examination that considered all of the relevant prior medical 
findings and evidence) outweighs the favorable evidence 
because of its specificity and thoroughness.  Therefore, the 
Board concludes that service connection  for asbestos lung 
disease is not warranted.


ORDER

Service connection for asbestos lung disease is denied.

____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


